Per Curiam.
Defendant Nicholson appeals' from a conviction of the crime of escape. The case is now before this court on defendant’s counsel’s motion to withdraw, and the state’s motion to dismiss on the ground that the appeal is frivolous. Defendant’s counsel has filed a brief reviewing the case and setting forth three assignments of error which might arguably support an appeal and at the same time has filed a motion to withdraw in accordance with the rule announced in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967).1
We have made a complete examination of the briefs and the record before us and conclude that the appeal is indeed frivolous. Both motions are granted.
Appeal dismissed.

The defense counsel’s affidavit, motion, and brief were sent to the defendant, along with a letter informing him that he could file a supplemental brief. Defendant Nicholson responded that he would like to file a supplemental brief and was granted 30 days in which to do so, but he failed to file a brief.